Title: From George Washington to Robert Morris, 16 June 1791
From: Washington, George
To: Morris, Robert



Dear Sir,
Mount-Vernon June, 16th 1791.

Your letter of the 21th of April was not received until yesterday morning—none of later date than the 15th of that month

overtook me on the road to Savannah, and orders were dispatched for all to be returned to this place after I left the post-road—This will account for the late reception of yours.
The very favorable character given of Mr Wolcott before his appointment to the office of Auditor, having been fully vindicated by his talents and attention in the discharge of its duties, I considered his appointment to the vacant office of Comptroller as due to the public service, and to his own merit—and, in conformity to that opinion, I requested the Secretary of the Treasury, in a letter of the 13th instant, to inform Mr Wolcott that I should appoint him Comptroller of the Treasury. with great regard, I am dear Sir, Your most obedient Servant

G. Washington.

